EXHIBIT 10.69

 

Ohio Valley Electric Corporation

 

Original Sheet No. 188

Indiana-Kentucky Electric Corporation

 

 

15f Revised Rate Schedule FERC No. 4

 

 

 

MODIFICATION NO. 12



TO



INTER-COMPANY POWER AGREEMENT



DATED JULY 10, 1953



AMONG



OHIO VALLEY ELECTRIC CORPORATION,

APPALACHIAN POWER COMPANY (formerly

APPALACHIAN ELECTRIC POWER COMPANY),

THE CINCINNATI GAS & ELECTRIC COMPANY,

COLUMBUS SOUTHERN POWER COMPANY (formerly

COLUMBUS AND SOUTHERN OHIO ELECTRIC COMPANY),

THE DAYTON POWER AND LIGHT COMPANY, INDIANA MICHIGAN

POWER COMPANY (formerly

INDIANA & MICHIGAN ELECTRIC COMPANY),

KENTUCKY UTILITIES COMPANY,

LOUISVILLE GAS AND ELECTRIC COMPANY

MONONGAHELA POWER COMPANY, OHIO

EDISON COMPANY,

OHIO POWER COMPANY (formerly THE OHIO

POWER COMPANY),

PENNSYLVANIA POWER COMPANY,

THE POTOMAC EDISON COMPANY,

SOUTHERN INDIANA GAS AND ELECTRIC COMPANY,

THE TOLEDO EDISON COMPANY, and WEST PENN POWER

COMPANY.

 

Dated as of November 1, 1999

 

Issued by: Dave Hart

 

Effective: June 1, 2001

 

Vice President and Assistant to the President

 

 

 

 

 

 

Issued on: June 15, 2001

 

 

 

--------------------------------------------------------------------------------


 

Original Sheet No. 189

 

MODIFICATION NO. 12

 

TO

 

INTER-COMPANY POWER AGREEMENT

 

THIS AGREEMENT dated as of the 1 st day of November, 1999, by and among OHIO
VALLEY ELECTRIC CORPORATION (herein called “OVEC” or “Corporation”), APPALACHIAN
POWER COMPANY, THE CINCINNATI GAS & ELECTRIC COMPANY, COLUMBUS SOUTHERN POWER,
COMPANY (formerly COLUMBUS, AND SOUTHERN OHIO ELECTRIC COMPANY), THE DAYTON
POWER AND LIGHT COMPANY, INDIANA MICHIGAN POWER COMPANY (formerly INDIANA &
MICHIGAN ELECTRIC COMPANY), KENTUCKY UTILITIES COMPANY, LOUISVILLE GAS AND
ELECTRIC COMPANY, MONONGAHELA POWER COMPANY, OHIO EDISON COMPANY, OHIO POWER
COMPANY, PENNSYLVANIA POWER COMPANY, THE POTOMAC EDISON COMPANY, SOUTHERN
INDIANA GAS AND ELECTRIC COMPANY, THE TOLEDO EDISON COMPANY, and WEST PENN POWER
COMPANY, all of the foregoing, other than OVEC, being herein sometimes
collectively referred to as the Sponsoring Companies and individually as a
Sponsoring Company.

 

--------------------------------------------------------------------------------


 

Original Sheet No. 190

 

W I T N E S SETH THAT

 

WHEREAS, Corporation and the United States of America have heretofore entered
into Contract No. AT-(40-1)-1530 (redesignated Contract No. E-(40-1)-1530, later
redesignated Contract No. EY-76-C-05-1530 and later redesignated Contract No.
DE-AC05760RO1530), dated October 15, 1952, providing for the supply by
Corporation of electric utility services to the United States Atomic Energy
Commission (hereinafter called “AEC”) at AEC’s project near Portsmouth, Ohio
(hereinafter called the “Project”), which Contract has heretofore been modified
by Modification No. 1, dated July 23, 1953, Modification No. 2, dated as of
March 15, 1964, Modification No. 3, dated as of May 12, 1966, Modification No.
4, dated as of January 7, 1967, Modification No. 5, dated as of August 15, 1967,
Modification No. 6, dated as of November 15, 1967, Modification No. 7, dated as
of November 5, 1975, Modification No. 8, dated as of June 23, 1977, Modification
No. 9, dated as of July 1, 1978, Modification No. 10, dated as of August 1,
1979, Modification No. 11, dated as of September 1, 1979, Modification No. 12,
dated as of August 1, 1981, Modification No. 13, dated as of September 1, 1989,
Modification No. 14, dated as of January 15, 1992, Modification No. 15, dated as
of February 1, 1993, and Modification No. 16, dated as of January 1, 1998 (said
Contract, as so modified, is hereinafter called the “DOE Power Agreement”); and

 

WHEREAS, pursuant to the Energy Reorganization Act of 1974, the AEC was
abolished on January 19, 1975 and certain of its functions, including the
procurement of electric utility services for the Project, were transferred to
and vested in the Administrator of Energy Research and Development; and

 

2

--------------------------------------------------------------------------------


 

Original Sheet No. 191

 

WHEREAS, pursuant to the Department of Energy Organization Act, on October 1,
1977, all of the functions vested by law in the Administrator of Energy Research
and Development or the Energy Research and Development Administration were
transferred to, and vested in, the Secretary of Energy, the statutory head of
the Department of Energy (hereinafter called “DOE”); and

 

WHEREAS, the parties hereto have entered into a contract, herein called the
“Inter-Company Power Agreement,” dated July 10, 1953, governing, among other
things, (a) the supply by the Sponsoring Companies of Supplemental Power in
order to enable Corporation to fulfill its obligations under the DOE Power
Agreement, and (b) the rights of the Sponsoring Companies to receive Surplus
Power as may be available at the Project Generating Stations and the obligations
of the Sponsoring Companies to pay therefor; and

 

WHEREAS, the Inter-Company Power Agreement has heretofore been amended by
Modification No. 1, dated as of June 3, 1966, Modification No. 2 dated as of
January 7, 1967, Modification No. 3, dated as of November 15, 1967, Modification
No. 4, dated as of November 5, 1975, Modification No. 5, dated as of September
1, 1979, Modification No. 6, dated as of August 1, 1981, Modification No. 7,
dated as of January 15, 1992, Modification No. 8, dated as of January 19, 1994,
Modification No. 9, dated as of August 17, 1995, Modification No. 10, dated as
of January 1, 1998, and Modification No. 11, dated as of April 1, 1999 (said
contract so amended and as modified and amended by this Modification No. 12
being herein and therein sometimes called the “Agreement”); and

 

3

--------------------------------------------------------------------------------


 

Original Sheet No. 192

 

WHEREAS, it is the goal of OVEC to assist its Sponsoring Companies during the
winter of 1999-2000 by making available to them additional electricity; and

 

WHEREAS, reductions of the electricity to be delivered to DOE would make
additional electricity available for the Sponsoring Companies; and

 

WHEREAS, the reduced purchases of electricity by DOE would reflect more closely
the power needs of its Ohio uranium enrichment facility; and

 

WHEREAS, it is desired that DOE’s releases of portions of its entitlement to
OVEC energy result in credits to DOE’s electricity bills; and

 

WHEREAS, it is desired that the Sponsoring Companies which receive additional
electricity as a result of DOE’s energy releases reimburse OVEC for the credits
to DOE’s power bills; and

 

WHEREAS, OVEC and the Sponsoring Companies desire to enter into this
Modification No. 12 to the Inter-Company Power Agreement as more particularly
hereinafter provided;

 

NOW, THEREFORE, the parties hereto agree with each other as follows:

 

1.             Delete subsections 1.0124, 1.0125 and 1.0126 of the Inter-Company
Power Agreement and substitute therefor the following:

 

1.0124 “DOE Energy Release Period” means any calendar month from November 1,
1999 through May 31, 2000.

 

1.0125 “DOE Energy Release” means one or more reductions of the energy available
to be scheduled by DOE pursuant to this Section 1.0125, for any calendar month
during the DOE Energy Release Period.

 

1.0126 “Effective Date” means the date on which Corporation notifies DOE and the
Sponsoring Companies that all conditions to

 

4

--------------------------------------------------------------------------------


 

Original Sheet No. 193

 

effectiveness, including all required waiting periods and all required
regulatory acceptances or approvals, of the arrangements for DOE Energy Releases
and reimbursement of Corporation for costs associated with such releases, have
been satisfied. Such date shall be not later than two business days after all
conditions to effectiveness have been satisfied.

 

2.           Delete subsection 6.01 of the Inter-Company Power Agreement and
substitute therefor the following:

 

Charges For Surplus Power, ECAR Emergency Energy and DOE Energy Releases

 

6.01 Total Monthly Charge. The amount to be paid Corporation each month by the
Sponsoring Companies for Surplus Power, Surplus Energy and DOE Released Energy
supplied under this Agreement shall consist of the sum of a demand charge, if
applicable, an energy charge, and, if applicable, an emergency power surcharge
and/or a DOE Energy Release Surcharge, all determined as set forth in this
Article 6; provided, however, that Section 6.024 notwithstanding, each
Sponsoring Company shall be relieved of responsibility for Corporation’s fuel
cost allocable for each month to energy for which such Sponsoring Company pays
to Corporation a DOE Energy Release Surcharge. The amount to be paid to
Corporation for ECAR Emergency Energy supply under this Agreement shall be 98.74
mills per kilowatt hour (plus transmission charges calculated in accordance with
applicable law).

 

3.             Delete subsection 6.038 and substitute therefor the following:

 

6.038 The aggregate charge otherwise payable by each Sponsoring Company for such
Surplus Energy each month shall be adjusted to reflect a surcharge equal to its
agreed share of the DOE Energy Release Credits for each month under the letter
supplement to the DOE Power Agreement dated as of November 1, 1999.

 

4.             This Modification No. 12 shall become effective at 12:00 o’clock
Midnight on the Effective Date.

 

5

--------------------------------------------------------------------------------


 

Original Sheet No. 194

 

5. The Inter-Company Power Agreement, as modified by Modifications Nos. 1, 2, 3,
4, 5, 6, 7, 8, 9, 10 and 11 and as hereinbefore provided, is hereby in all
respects confirmed.

 

6. This Modification No. 12 may be executed in any number of copies and by the
different parties hereto on separate counterparts, each of which shall be deemed
an original but all of which together shall constitute a single agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Modification No. 12 as
of the day and year first written above.

 

 

OHIO VALLEY ELECTRIC CORPORATION

 

 

 

By:

Is/ David L. Hart

 

 

 

 

 

 

APPALACHIAN POWER COMPANY

 

 

 

By:

/s/ Henry Fayne

 

 

 

 

 

 

THE CINCINNATI GAS & ELECTRIC COMPANY

 

 

 

By:

/s/ John C. Procario

 

 

 

 

 

 

COLUMBUS SOUTHERN POWER COMPANY

 

 

 

By:

/s/ Henry Fayne

 

 

 

 

 

 

THE DAYTON POWER AND LIGHT COMPANY

 

 

 

By:

/s/ Patrick W. O’Loughlin

 

 

6

--------------------------------------------------------------------------------


 

Original Sheet No. 195

 

 

INDIANA MICHIGAN POWER COMPANY By:

 

 

 

/s/ Henry Fayne

 

 

 

 

 

 

KENTUCKY UTILITIES COMPANY

 

 

 

By:

/s/ Wayne T. Lucas

 

 

 

 

 

 

LOUISVILLE GAS AND ELECTRIC COMPANY

 

 

 

By:

s/ C. Hermann

 

 

 

 

 

 

MONONGAHELA POWER COMPANY

 

 

 

By:

/s/ Peter J. Skrgic

 

 

 

 

 

 

OHIO EDISON COMPANY

 

 

 

By:

s/ H. P. Burg

 

 

7

--------------------------------------------------------------------------------


 

Original Sheet No. 196

 

 

OHIO POWER COMPANY

 

 

 

By:

/s/ Henry Fayne

 

 

 

 

 

 

PENNSYLVANIA POWER COMPANY

 

 

 

By:

 s/ Arthur R. Garf eld

THE POTOMAC EDISON COMPANY

 

 

 

By:

s/ Peter J. Skrgic

 

 

 

 

SOUTHERN INDIANA GAS AND ELECTRIC
COMPANY

 

 

 

By:

s/ J. G. Hurst

 

 

 

 

THE TOLEDO EDISON COMPANY

 

 

 

By:

s/ Guy L. Pipitone

WEST PENN POWER COMPANY

 

 

 

By:

s/ Peter J. Skrgic

 

 

8

--------------------------------------------------------------------------------